DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The previous drawing objection is withdrawn.  However, it appears that applicant only added the cover sheet to the new group of drawings, rather than the drawings itself.  Examiner did not see any drawings submitted in the package mailed April 25.
The specification objection has been withdrawn.
Applicant’s argument has been considered but are moot.  The arguments do not consider the references used in the present rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0054343) in view of Kolhatkar (US 2020/0358289).
As to claim 1,  Cui discloses an indirect matrix converter, comprising: a rectifier module (Fig. 2, items 24-26) coupled to a first AC power source (Fig. 2 soruce A/B/C) and comprising: a plurality of bidirectional switches (Fig. 3, items 313, 315, 317), wherein each of the bidirectional switches has a first end and a second end, and the first end of each of the plurality of bidirectional switches is individually coupled to each phase of the first AC power source (See Fig. 3, its coupled to each phase), and a plurality of power bridge arms (Fig. 3, IGBT1/2), wherein each of the plurality of power bridge arms comprising a first switch (IBGT1) and a second switch (IGBT2) , and one end of the second switch is mutually connected one end of the first switch in series to form a common node (* node connecting 311/and the first bridge in phase A, and repeated structure in the other two phases), wherein the second end of each of the plurality of bidirectional switches is correspondly and separately connected to the common node of each of the plurality of power bridge arms (See Fig. 3, * node appears to read on this limitation); and wherein, in each of the plurality of power bridge arms, the other end of the first switch being a positive polarity end of a bus path (Fig. 3, +Bus path) and the other end of the second switch being a negative polarity (Fig. 3, - Bus path) end of the bus path, an inverter module (Fig. 2, items 27-29 & abstract “both the first-type bidirectional converter and the second-type bidirectional converter have a function of rectifying or inverting”) coupled to the bus path and a second AC power
Cui does not disclose a second AC power source, an inverter module  coupled to the bus path and a second AC power source, , or the second AC power source converted into the first AC power source through the inverter module and the rectifier module.
Kolhatkar teaches a second AC power source (Fig. 2, turbine generator) , and the other end (Fig. 3, 212) of the first switch being a positive polarity end (Fig. 3, node 136/138) of a bus path and the other end of the second switch (Fig. 3, 214) being a negative polarity end of the bus path (138/214 node), an inverter module (Fig. 3, 168) coupled to the bus path and a second AC power source (turbine grid), and a control unit (Fig. 3, item 174) configured to output a plurality of control signals to control the rectifier module (Fig. 3, 166) and the inverter module (Fig. 3, 168) so that the first AC power source converted into the second AC power source through the rectifier module and the inverter module or the second AC power source converted into the first AC power source through the inverter module and the rectifier module (¶2/47 “bidirectional power converter”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use bidirectional control as disclosed in Cui to reduce energy costs.  
	As to claim 2, Cui in view of Kolhatkar teaches wherein the first switch is connected to a first diode in parallel and the second switch is connected to a second diode in parallel; a first current path is formed through the first AC power source, the bidirectional switch, the first diode, and the positive polarity end; a second current path is formed through the first AC power source, the bidirectional switch, the second switch, and the negative polarity end (Fig. 3 showing the bridge rectification).
	As to claim 3, Cui in view of Kolhatkar teaches wherein a third current path is formed through the positive polarity end, the first switch, the bidirectional switch, and the first AC power source; a fourth current path is formed through the negative polarity end, the second diode, the bidirectional switch, and the first AC power source (this is taught by bidirectional converter, with power flowing from a regenerative load back onto the grid).
	As to claim 4, Cui in view of Kolhatkar teaches wherein when an AC current of the first AC power source is positive, the first current path and the second current path are provided; when the AC current is negative, the third current path and the fourth current path are provided (this is taught by bidirectional converter, the first and second paths corresponding to a load that requires power, and the third and fourth corresponding to a load that generates or regenerates power).
	As to claim 10, Cui in view of Kolhatkar teaches wherein the control unit is configured to output the plurality of control signals to the bidirectional switch and the power bridge arm so that the first AC power source is converted into a DC power source through the bidirectional switch and the power bridge arm (this is taught by Cui directly), or the DC power source is converted into the first AC power source through the power bridge arm and the bidirectional switch (this is taught by the combination having regenerative properties).
As to claims 11-14, they are regarded as similar to claims 1-4 above, and are rejected for similar reasons.  It should be noted that claims 1-4 are slightly more specific specifying a regenerative rectifier/inverter system.  
Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0054343) in view of Kolhatkar (US 2020/0358289) and Brune (US 2007/0053213).
As to claim 5, Basic in view of Kolhakar teaches a bidriecitonal switch.
Basic in view of Kolhakar does not teach wherein the bidirectional switch comprises: a first rectifier bridge arm comprising a first rectifier diode and a second rectifier diode connected to the first rectifier diode in series, and a common contact between the first rectifier diode and the second rectifier diode being the first end of the bidirectional switch, a transistor connected to the first rectifier bridge arm in parallel, and a second rectifier bridge arm connected to the first rectifier bridge arm in parallel, and comprising a third rectifier diode and a fourth rectifier diode connected to the third rectifier diode in series, and a common contact between the third rectifier diode and the fourth rectifier diode being the second end of the bidirectional switch.
Brune teaches wherein the bidirectional switch comprises: a first rectifier bridge arm comprising a first rectifier diode and a second rectifier diode connected to the first rectifier diode in series, and a common contact between the first rectifier diode and the second rectifier diode being the first end of the bidirectional switch, a transistor connected to the first rectifier bridge arm in parallel, and a second rectifier bridge arm connected to the first rectifier bridge arm in parallel, and comprising a third rectifier diode and a fourth rectifier diode connected to the third rectifier diode in series, and a common contact between the third rectifier diode and the fourth rectifier diode being the second end of the bidirectional switch (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the bidirectional switch as disclosed in Brune to accept larger input powers (Brune, ¶24).  
As to claim 6, Cui in view of Kolhatkar teaches a bidirectional switch.
They do not explicitly teach  wherein the bidirectional switch comprises: a first transistor connected to a third diode in parallel, and a collector of the first transistor being the first end of the bidirectional switch, and a second transistor connected to a fourth diode in parallel, and a collector of the second transistor being the second end of the bidirectional switch, wherein the first transistor is connected to the second transistor in series, and an emitter of the first transistor is coupled to an emitter of the second transistor.
Brune teaches wherein the bidirectional switch comprises: a first transistor connected to a third diode in parallel, and a collector of the first transistor being the first end of the bidirectional switch, and a second transistor connected to a fourth diode in parallel, and a collector of the second transistor being the second end of the bidirectional switch, wherein the first transistor is connected to the second transistor in series, and an emitter of the first transistor is coupled to an emitter of the second transistor (Brune, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the bidirectional switch as disclosed in Brune to use the freewheeling diode to disable the switch (Brune, ¶14).  
As to claim 7, Cui in view of Kolhatkar teaches a bidriecitonal switch.  
They do not explicitly teach wherein the bidirectional switch comprises: a first transistor connected to a third diode in parallel, and a collector of the first transistor being the first end of the bidirectional switch, and a second transistor connected to a fourth diode in parallel, and a collector of the second transistor being the second end of the bidirectional switch, wherein the first transistor is connected to the second transistor in series, and an emitter of the first transistor is coupled to an emitter of the second transistor.
Brune teaches wherein the bidirectional switch comprises: a first transistor connected to a third diode in parallel, and a collector of the first transistor being the first end of the bidirectional switch, and a second transistor connected to a fourth diode in parallel, and a collector of the second transistor being the second end of the bidirectional switch, wherein the first transistor is connected to the second transistor in series, and an emitter of the first transistor is coupled to an emitter of the second transistor (Brune Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the bidirectional switch as disclosed in Brune to use the freewheeling diode to disable the switch (Brune, ¶14).  
	Claims 15-17 are regarded as similar to claim 5 above and is rejected for similar reasons.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0054343) in view of Kolhatkar (US 2020/0358289) and Tokunaga (US 4,039,864).
As to claim 8, Cui in view of Kolhakar teaches a bidirectional switch.
Cui in view of Kolhakar does not teach wherein the bidirectional switch comprises: a first transistor, one end of the first transistor being the first end of the bidirectional switch and the other end of the first transistor being the second end of the bidirectional switch, and a second transistor coupled to the first transistor in anti-parallel.
Tokunga teaches wherein the bidirectional switch comprises: a first transistor, one end of the first transistor being the first end of the bidirectional switch and the other end of the first transistor being the second end of the bidirectional switch, and a second transistor coupled to the first transistor in anti-parallel (Fig. 1, item 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use antiparallel switches as disclosed in Tokunga to increase maximum current flow.  
Claim 18 is regarded as similar to claim 5 above and is rejected for similar reasons.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0054343)in view of Kolhatkar (US 2020/0358289) and Sack (US 7,633,771).
As to claim 9, Cui in view of Kolhatkar does not teach wherein no energy storage capacitor is used between the positive polarity end and the negative polarity end.
Sack teaches wherein no energy storage capacitor is used between the positive polarity end and the negative polarity end (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use antiparallel switches as disclosed in Sack to reduce switching losses (Col. 4, lines 15-20).  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839